UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4428



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRANKIE LANE DOCTOR, SR., a/k/a Nose,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:05-cr-00681-JFA)


Submitted:   October 27, 2006           Decided:    November 27, 2006


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Stacey D.
Haynes, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Frankie Lane Doctor, Sr., was found guilty of one count

of being a felon in possession of a firearm and ammunition in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e) (2000)

and possession of a quantity of cocaine base (lesser included

offense), in violation of 21 U.S.C. § 844 (2000).                 The district

court designated Doctor an armed career offender and sentenced him,

pursuant to the Armed Career Criminal Act (“ACCA”), to a 262-month

term of imprisonment, five years of supervised release, $125

special assessment, and a mandatory minimum fine of $1000.                    On

appeal, Doctor argues that the district court improperly sentenced

him as an armed career criminal because the Government failed to

properly plead and prove enhancing factors.

           Doctor does not dispute the fact of his prior convictions

or the sentences he received.         The fact of a prior conviction need

not be proven beyond a reasonable doubt.              Almendarez-Torres v.

United States, 523 U.S. 224, 233-36 (1998); United States v. Cheek,

415 F.3d 349, 351-54 (4th Cir.) (reaffirming continuing validity of

Almendarez-Torres after United States v. Booker, 543 U.S. 220

(2005)), cert. denied, 126 S. Ct. 640 (2005).              Thus, the district

court was not required to make any factual findings concerning

Doctor’s prior record at the time of the instant offense, but could

rely on the “conclusive significance” of the record, see Shepard v.

United   States,   544   U.S.   13,    25   (2005),   as    set   out   in   the


                                  - 2 -
presentence   report.      Moreover,   this   court   has   concluded   a

determination that a defendant is eligible for sentencing under the

ACCA may be based on a judge’s determination that the predicate

convictions are for violent felonies or drug trafficking crimes if

the qualifying facts are inherent in the predicate convictions and

the court is not required to perform additional fact finding.

United States v. Thompson, 421 F.3d 278, 282-83 (4th Cir. 2005).

We conclude that the district court was not required to engage in

additional fact finding.    Additional pleading and proof regarding

the facts surrounding each of the predicate convictions would not

have assisted the district court in determining that each qualified

as a violent felony under the ACCA, as the qualifying facts are

inherent in each of Doctor’s predicate convictions.         Therefore, we

find that the district court properly sentenced Doctor under the

ACCA.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                AFFIRMED




                                 - 3 -